DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: RCE filed on 10/26/2022 to application filed on 02/25/2020. 
Claims 1-20 are pending in the case. Claims 1, 8 and 15 are independent claims.
All rejections and objections in the previous office action not set forth below have been withdrawn as necessitated by the amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 8 and 15 recite the limitation "… a discussion within the channel" in last line of claims 1, 8 and 15 renders the claims are indefinite, since it is not clear which channel is refers as “the channel” in the claims.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2-7, 9-14 and 15-20 are rejected for fully incorporating the dependencies of their base.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 8-9, 12-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bastide et al., US 2018/0039893, in view of Harpur et al., US 2012/0089688, Chakra et al., US 2012/0173632, Lai et al., US 2012/0209871.
	Regarding independent claim 1, Bastide teaches a method for message context summary generation, the method comprising:
	collecting, by a computing device, application data from an application (Bastide, [0017], [0032]-[0033], [0044]; collecting messages from email application);
	archiving, by the computing device, the application data into a datastore (Bastide, fig.3A; [0015], [0017], [0044]; sending/receiving/displaying messages to users in email component);
	generating, by the computing device, a network graph based on the archived application data (Bastide, abstract; fig.3D, 3F; [0046]-[0051];generating a graph based on messages and users);
	detecting, by the computing device, a new message posted in the application by an
author, the new message containing content on one or more topics (Bastide, fig.3; [0015], [0017], [0044]; sending a message including content and subject to a group of users/recipients);
	associating, by the computing device, the new message with a conjoined message history in the application to establish a context based on the anticipated user (Bastide, figures 3A, [0015], [0017], [0044]; associating a message with a thread to include users who participated/clicked on the message in the thread); 
	generating, by the computing device, a message content summary and context of the new message based on the conjoined message history (Bastide, [0022], [0035], [0039], [0042]; generating summary based on contents of the messages in the thread); and
	presenting, by the computing device, the message content summary in a sequence of contextual messages, to the anticipated user (Bastide, fig.3D, item 380; fig.3F, item 380A; [0046]-[0051]; displaying the summary in sequences of text messages from participated users to users).
	However, Bastide does not teach wherein the conjoined message history may comprise one or more logically ordered messages between various users over the plurality of channels within the application; wherein the sequence of contextual messages allows the author and the anticipated user to avoid misunderstandings and more fully engage in a discussion within the channel; and determining, by the computing device, familiarity of the content of the new message by an anticipated user, wherein familiarity is based on the anticipated user’s interaction history with the author over a plurality of channels within the application. 
	Chakra teaches associating, by the computing device, the new message with a conjoined message history in the application to establish a context based on the anticipated user, the conjoined message history may comprise one or more logically ordered messages between various users over the plurality of channels within the application (Chakra, fig.3; [0050]-[0055], [0058]; a sequence of messages between users over conversations); presenting, by the computing device, the message content summary in a sequence of contextual messages, to the anticipated user, wherein the sequence of contextual messages allows the author and the anticipated user to avoid misunderstandings and more fully engage in a discussion within the channel (Chakra, [0049]-[0053], [0061]-[0062]; displaying a summary in sequences of contextual threads that allow participants to select one of the thread to display messages between the senders/recipients in chronological order and quickly write a reply to participants).
	It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Chakra’s teaching into Bastide’s teaching to include the conjoined message history may comprise one or more logically ordered messages between various users over the plurality of channels within the application and wherein the sequence of contextual messages allows the author and the anticipated user to avoid misunderstandings and more fully engage in a discussion within the channel, since the combination would have facilitated the senders/recipients/participants to quickly access as well as reply to messages in a conversation thread. 
	Harpur teaches determining, by the computing device, familiarity of an anticipated user with the content of the new message (Harpur, [0011], [0015], [0016]; determining familiarity of a recipient with the content).
	It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Harpur’s teaching into Bastide’s teaching to include determining, by the computing device, familiarity of an anticipated user with the content of the new message, since the combination would have facilitated the author/sender is able to aware who having trouble with the content of the message and to contact the participant/recipient directly or adapt future correspondence with the recipient as Harpur disclosed in [0015].
	Lai teaches wherein familiarity is based on the anticipated user’s interaction history with the author over a plurality of channels within the application (Lai, fig.9; [0050], [0077]; how often the user interacts with the sender/author).
	It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Lai’s teaching into Harpur and Bastide’s teaching to include familiarity is based on the anticipated user’s interaction history with the author over a plurality of channels within the application, since the combination would have facilitated the determining of familiarity based on different attributes as Lai disclosed.  
	Regarding claim 2, which is dependent on claim 1, Harpur teaches further comprising:
generating, by the computing device, a warning indicating the anticipated user is not familiar with the content of the new message; and presenting, by the computing device, the warning to the author of the new message (Harpur, [0008], [0011], [0015], [0029], [0031]; notifying message composer a portion of the message that recipient/anticipated user is unfamiliar so that the composer/sender could contact the recipient).
	It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Harpur’s teaching into Bastide’s teaching to include a warning indicating the anticipated user is not familiar with the content of the new message; and presenting, by the computing device, the warning to the author of the new message, since the combination would have facilitated the author/sender is able to aware who having trouble with the content of the message and to contact the participant/recipient directly or adapt future correspondence with the recipient as Harpur disclosed in [0015]
	Regarding claim 5, which is dependent on claim 1, Bastide teaches wherein the anticipated user is any user who may view the new message (Bastide, fig.3A, [0015], [0017], [0044]; Harpur, fig.2).
	Regarding claim 6, which is dependent on claim 1, Bastide teaches wherein the message context summary comprises one or more past messages related to the new message on the application based on the network graph (Bastide, fig.3D, 3F; [0046]-[0051]; displaying the summary to users).
	Regarding claim 7, which is dependent on claim 1, Bastide teaches wherein the message context summary is presented to the anticipated user via a user interface (Bastide, fig.3D, 3F; [0046]-[0051]; summaries 308, 308A).
	Claims 8-9, 12-14 are for a computer program product for message context summary generation, the computer program product comprising: a computer-readable storage medium having program instructions embodied therewith, wherein a computer readable storage medium is not a transitory signal per se, the program instructions executable by the computer to cause the computer to perform the method of claims 1-2, 5-7 respectively and are rejected under the same rationale.
	Claims 15-16, 19-20 are for a system comprising: a computer system comprising a processor, a computer readable storage medium, and program instructions stored on the computer readable storage medium executable by the processor to cause the computer system to perform the method claims 1-2, 5-6 respectively and are rejected under the same rationale.
Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bastide in view of Harpur, Chakra and Lai, in view of Iver et al., US 2016/0196561.
	Regarding claim 3, which is dependent on claim 1, Bastide teaches a number of connections in the network graph (Bastide, fig.3D, 3F; [0046]-[0051]).
	Iyer teaches wherein determining, by the computing device, familiarity of an anticipated user with the content of the new message is based on a number of connections (Iyer, [0077]-[0079]; determining familiarity of a user as an expert or new user based on user’s connections, followers, responses).
	It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Iyer’s teaching into Harpur and Bastide’s teaching to determine familiarity of an anticipated user with the content of the new message is based on a number of connections, since the combination would have facilitated sender to adapt future correspondence with the recipients as they are classified as expert or new user for discussing a topic.
	Claim 10 is for a computer program product for message context summary generation, the computer program product comprising: a computer-readable storage medium having program instructions embodied therewith, wherein a computer readable storage medium is not a transitory signal per se, the program instructions executable by the computer to cause the computer to perform the method of claim 3 and is rejected under the same rationale.
	Claim 17 is for a system comprising: a computer system comprising a processor, a computer readable storage medium, and program instructions stored on the computer readable storage medium executable by the processor to cause the computer system to perform the method claim 3 and is rejected under the same rationale.
Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bastide in view of Harpur, Chakra and Lai in view of Faukner et al., US 2019/0068477.
	Regarding claim 4, which is dependent on claim 1, Bastide teaches wherein generating, by the computing device, a message content summary of the new message based on the message history (Bastide, fig.3E, 3F; [0022], [0029], [0050]-[0051]; generating summary based on contents of the messages in response to the participant responses/contributes one or more messages not under 0).
	However, Bastide does not teach in response to determining the familiarity of the anticipated user does not exceed a threshold.
	Faulker teaches generating a message content summary, in response to determining the familiarity of the anticipated user does not exceed a threshold (Faulkner, [0025]; absent user receives summary for easily determined what occurred while the user absent).
	It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Faulker’s teaching into Harpur and Bastide’s teaching to generating a message content summary, in response to determining the familiarity of the anticipated user does not exceed a threshold, since the combination would have facilitated absent participant to understand what occurred while the user absent as Faulkner disclosed.
	Claim 11 is for a computer program product for message context summary generation, the computer program product comprising: a computer-readable storage medium having program instructions embodied therewith, wherein a computer readable storage medium is not a transitory signal per se, the program instructions executable by the computer to cause the computer to perform the method of claim 4 and is rejected under the same rationale.
	Claim 18 is for a system comprising: a computer system comprising a processor, a computer readable storage medium, and program instructions stored on the computer readable storage medium executable by the processor to cause the computer system to perform the method claim 3 and is rejected under the same rationale.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicants mainly argue that “The Bastide reference cited by the instant Office Action does not anticipate the amended limitation of independent claims 1, 8, and 15, specifically: “...associating, by the computing device, the new message with a conjoined message history in the application to establish a context, based on the anticipated user, wherein the conjoined message history may comprise one or more messages over a plurality of channels in the application”. The Bastide reference does not disclose establishing a context for a conjoined message history in an application (e.g., a Slack channel where a user may be a participant in multiple channels with other colleagues) based on a specific (anticipated) user. Harpur allegedly teaches “...determining, by the computing device, familiarity of an anticipated user with the content of the new message”. See Office Action at page 4. Harpur does not disclose the amended limitation of amended independent claims 1, 8, and 15, which recites: “...determining, by the computing device, familiarity of the content of the new message by the anticipated user, wherein familiarity is based on the anticipated user’s interaction history with the author over a plurality of channels within the application ...”” (Remarks, page 11). 
	However, Chakra and Lai (new found references) in combination with Bastide and Harpur teache such limitations as explained in the rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Vendrow, US 2021/0194843 teaches automatically prioritizing messages based on importance sender.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THU V HUYNH/Primary Examiner, Art Unit 2177